Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 1 of 30 Page ID
                                  #:6128




       EXHIBIT 12
     Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 2 of 30 Page ID
                                       #:6129




           1 Olu K. Orange, Esq. (SBN 213653)
i; L           ORANGE LAW OFFICES, P.C.
·--.=.J    2   3435 Wilshire Blvd., Suite 2910                                     ~,~
               Los Angeles) California 90010
(r
 .
           3   Phone: {213 736-9900
           4   Fax: (213)417-8800                                                     DEC 1B2017
               orangelawoffices@att.net
                                                                           Shem A. Garter.1 ExeclJ1J Vt u111cer/Clerk
           5
               Shawna L. Parks, EsiisBN 208301b                                By: Marton Gomez, Deputy
           6   LAW OFFICE OF S          WNA L. PA
               4470 W. Sunset Blvd. Ste. 107-347
           7   Los An!f':eles CA 900 27
               Phone ax: (323) 389-9239
           8   sparks@parks-law-office.com
           9
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
          10
                                              COUNTY OF LOS ANGELES
          11
               S.G., a minor, by and through her guardian                 Case No.:
                                                                                                        BSl 719 03
          12
               ad /item, Brittany Dom; AD.G., and RL.,
          13   minors, by and through their guardian ad                   VERIFIED PETITION FOR WRIT OF
          14   !item, Derek Spencer; N.B., a minor, by                    MANDAMUS AND COMPLAINT FOR
               and through his guardian ad /item, Araceli                 DECLARATORY AND INJUNCTIVE
          15   Boyce; AG., a minor, by and through his                    RELIEF
          16   guardian ad !item, Karla Garcia;
               CHRISTAL LORD; and DYANNA                                  [Code Civ. Proe. §§ 1085, 1094.5; Pub.
          17   SANABRIA,                                                  Res. Code§§ 21168, 21168.5; 14 CCR
          18                                                              §15001, et seq.]
          19                 Petitioners and Plaintiffs, (filed concurrently with Declaration of
          20         vs.
                                                         Petitioners' counsel Olu K. Orange, and
          21   CITY OF LOS ANGELES; LOS                  Exhibits A, B and C)
               ANGELES CITY COUNCIL; and DOES
          22   1 THROUGH I 0, inclusive,
          23
                            Respondents and Defendants.
          24
          25
               HIRO KOBAYASHI, 3568 MOTOR
          26   LLC, AND ROES 1 THROUGH 10,
          27   inclusive,
                             Real Parties In Interest
          28

                                                                     - 1-
                                Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 3 of 30 Page ID
                                  #:6130




      1                                        I.        INTRODUCTION
      2   1. This petition stands between 350 elementary school children and their teachers on
      3      one side - and grave risks of cancer, far beyond legal limits - on the other.
     4    2. For the several days prior to filing this action, through several pleas and
      5      entreaties to officials, these children and their teachers have fought to no avail to
     6       protect their health - and their lives. Meanwhile City of Los Angeles ("City")
      7      officials continued to collaborate and show preference to a developer who
      8      proposes to engage in a sizeable demolition, excavation and construction project
      9      on the fence-line of the kindergarten playground at Palms Elementary School.
     10   3. Per the City and developer's own documentation, the project will send toxic dust,
     11      vapors, PM2.5 and PMIO particles, volatile organic compounds, reactive organic
     12      gases, NOx gas, and other poisonous contaminants into the air covering the
     13      children's playground and the school. Additionally, many of the children at Palms
     14      Elementary School are in the Deaf and Hard of Hearing program and wear sound
     15      amplifying listening devices to accommodate their disabilities. The construction
     16      noise from the project will cause them pain and prevent them from learning.
     17   4. Nevertheless, through meetings with politicians where parents were specifically
     18      excluded, the City and developer have pushed the project through the approval
     19      process - no Environmental impact report, no Health Risk Analysis, and no
    20       protective measures for the 350+ children, or their teachers.
    21    5. Neither the City, nor the developer, served the children, their parents, nor their
    22       teachers, with notice of the planned construction, much less information about the
    23       impacts of the construction, and the harm currently scheduled to befall them.
    24    6. The children and teachers now seek through this action an order from the Court
    25       revoking all approvals and permits granted by City to developer, mandating an
    26       Environmental impact report and Health Risk Analysis, and requiring Petitioners
    27      to have reasonable notice thereof and a meaningful opportunity to be heard.
    28


                                                                 - 1-
                           Petition for 11\kit of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 4 of 30 Page ID
                                  #:6131




     1                                II.       JURISDICTION AND VENUE
     2   7. The children and their teachers ("Petitioners") at all times mentioned herein,
     3        resided in the County of Los Angeles. Respondents conducted business, at all
     4        times mentioned herein, in and about the County of Los Angeles, out of which the
     5        causes of action described herein arose. Thus, the County of Los Angeles is the
     6        proper county for the determination of this action and this Court may exercise
     7        jurisdiction over Respondents.
     8   8. Venue is proper because most or all of the acts and omissions complained of in
     9        this litigation took place within this judicial district.
    IO
    11                                                  m. PARTIES
    12   A.      PETITIONERS
    13   9.       S.G., A.D.G., R.L., N.B., and A.G., are all minors who currently attend, and at
    14        all times material herein, attended as pupils Palms Elementary School, located at
    15        3520 Motor Avenue, in the City of Los Angeles, California. Each of them are
    16        private residents in the County of Los Angeles, State of California. Plaintiffs
    17        S.G., A.D.G., R.L., and N.B. are qualified individuals with disabilities under Cal
    18        Gov't Code §§ 12926, 12926.1.
    19   10. Petitioner CHRISTAL LORD ("Lord") is a private resident in the County of Los
    20         Angeles, State of California. She is currently employed as a teacher at Palms
    21         Elementary School, and at all times material herein, she was so employed.
    22   1 I.DYANNA SANABRIA ("Sanabria") is a private resident in the County of Los
    23        Angeles, State of California She is currently employed as a teacher's assistant at
    24        Palms Elementary School, and at all times material herein, she was so employed.
    25        Petitioner Sanabria is a qualified individual with a disability under Cal Gov't
    26        Code §§ 12926, 12926.1.
    27   12.Petitioners have a substantial interest in ensuring that the City's decisions are in
    28        conformity with the requirements of law, and in having those requirements

                                                                  -2-
                             Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 5 of 30 Page ID
                                  #:6132




     1        properly executed and the public duties of the City enforced. Petitioners will be
     2        adversely affected by impacts resulting from the City's actions and approvals, and
     3        are aggrieved by the acts, decisions and omissions of the City as alleged in this
     4        petition and complaint Petitioners are suing on their own behalf, and on behalf o
     5        similarly situated others who will be affected near schools in the City of Los
     6        Angeles.
     7
     8   B.      RESPONDENTS
     9   13. Respondent City of Los Angeles ("City") is a public entity organized and
    10        existing under the laws of the State of California. This respondent is sued in its
    11        own right for City policies, practices and/or customs which cause respondents'
    12        injuries. The City is a public entity and receives state financial. The Project is
    13        within the jurisdictional limits of the City.
    14   14.Respondent Los Angeles City Council is the elected governing body of the City,
    15        and is the body responsible for the decision at issue herein.
    16   15. Petitioners are informed and believe that Hiro Kobayashi, named as a real party
    17        in interest, is and at all time material herein was, an owner and developer
    18        ("Developer") of the "3568 Motor Avenue" project ("the Project"), located in the
    19        City of Los Angeles, currently scheduled to be built on the fence-line of Palms
    20        Elementary School. By contract, defendant Kobayashi is personally obligated to
    21        defend, indemnify and hold harmless the City of Los Angeles as to all legal
    22        actions related to the Project.
    23   16.Petitioners are informed and believe that 3568 Motor LLC ("the LLC"), named
    24        as a real party in interest, is the business entity formed to constitute and own the
    25        Project. At all times material herein, the LLC was registered with the California
    26        Secretary of State, having its business address in the County of Los Angeles.
    27   17.Petitioners are ignorant of the true names and capacities of respondents sued
    28        herein as DOES 1 through I 0, inclusive, and therefore sue these respondents by

                                                                 - 3-
                            Petition for Writ of Mandamus and Complaint for Declaratory and lnjundlve Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 6 of 30 Page ID
                                  #:6133




     1      such fictitious names. Petitioners will amend this petition and give notice of this
     2      petition, and of one or more DOES' true names and capacities, when ascertained.
     3      Petitioners allege, based on information and belief, that respondent DOES 1
     4      through 10 are responsible in some manner for the damages and injuries
     5      hereinafter complained of.
     6   18. Petitioners are ignorant of the true names and capacities of real parties sued
     7      herein as ROES 1 through 10, inclusive, and therefore sue these real parties by
     8      such fictitious names. Petitioners will amend this petition and give notice of this
     9      petition, and of one or more ROES' true names and capacities, when ascertained
    1O      Petitioners allege, based on information and belief, that real party ROES 1
    11      through 10 are responsible in some manner for the damages and injuries
    12      hereinafter complained of.
    13   19.Petitioners are informed and believe that at all times relevant herein, the
    14      individual respondents and real parties, and each of them, were the agents,
    15      servants and employees of each other and/or their respective employers and were
    16      acting at all times within the scope of their agency and employment, and with the
    17      knowledge and consent of their principals and employers. At all times herein,
    18      respondents and real parties, and each of them, acted in coordination with,
    19      approval of, and in conspiracy with one another. All said respondents and real
    20      parties, and each of them, ratified the aforesaid conduct committed under color o
    21      law. All entity defendants are liable for the acts of their public employees, the
    22      individual defendants herein, for conduct and/or omissions herein alleged,
    23     pursuant to the doctrine of Respondeat Superior, codified at California
    24      Government Code§ 815.2.
    25
    26                              IV.      FIRST CAUSE OF ACTION
    27                 [WRIT OF MANDATE - VIOLATION OF CEQA]
    28

                                                              -4-
                         Petition for \Mit of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 7 of 30 Page ID
                                  #:6134




     1   20.Each and every allegation throughout this entire Petition is incorporated as
     2      though repeated and fully set forth herein.
     3   21. As more fully set forth herein below, Petitioners allege that Respondents violated
     4      CEQA by failing to perform an Environmental Impact Report, inclusive of a
     5      Health Risk Analysis, in light of the following:
     6      - the City failed to properly consider that Petitioners constitute an 'unusual
     7         circumstance' upon whose environment the Project will have a significant
     8         impact;
     9      - the City failed to properly consider that the Project presents an increased risk
    1O         of cancer well above the acceptable SCAQMD limits to the children and
    11         teachers at Palms Elementary School;
    12      - the City failed to properly consider that the Project site was occupied by a dry
    13         cleaner from 1958 to at least 1985;
    14      - the City failed to properly consider that the Project violates the City's CEQA
    15         shade thresholds;
    16      - the City failed to properly consider that the Project violates the City's CEQA
    17         construction noise thresholds
    18
    19          No Categorical Exemption Should Have Been Given To This Proiect
    20   22.Petitioners are infonned and believe that developer applied to the City for
    21      approval to engage in the Project at some time in 2016. The Project was given
    22      Case Nos. DIR-2016-4880-DB and ENV-2016-4881-CE. [see EXHIBIT A, Bates
    23      No. 001114 through 001134, Determination Letter].
    24   23.0n September 1, 2017, the City, by and through Planning Director Vincent
    25      Bertoni, City issued a "Director's Determination" letter ("Bertoni Letter")
    26      approving the Project, expediting it, and exempting it from environmental
    27      review. [see EXIIlBIT A, Bates No. 001114 through 001134, Determination
    28


                                                              - 5-
                         Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 8 of 30 Page ID
                                  #:6135




      1       Letter]. Petitioners are informed and believe that City and/or its Planning
      2       Department are a lead agency for CEQA purposes.
      3   24. "The foremost principle under CEQA is that the Legislature intended the act 'to
      4       be interpreted in such manner as to afford the fullest possible protection to the
      5       environment within the reasonable scope of the statutory language."' Laurel
      6       Heights Improvement Assn. v. Regents of University of California, 41 Cal. 3d
      7       376, 390 (1988).
      8   25.Petitioners are informed and believe the City "exempted" the Project from CEQA
      9       upon certain predetermined screening criteria - to wit: City CEQA Guidelines
     IO       Article III, Section 1, Class 4 Category 1 (published with City's "thresholds o
     11       significance"); 14 CCR § 15304, titled "Minor Alterations to Land"; 1 and 14
     12       CCR § 15332, titled, "In-Fill Development Projects" - which require that
     13       "Approval of the project would not result in any significant effects relating to
     14       traffic, noise, air quality, or water quality." [see EXHIBIT A, Bates No. 001114
     15       through 001134, Determination Letter]
     16   26.Thus, an exemption cannot apply, ifit is established that the project falls within
     17       an exception to the exemptions set forth in 14 CCR §15300.2. Section (c)
     18       mandates, "Significant Effect. A categorical exemption shall not be used for an
     19       activity where there is a reasonable possibility that the activity will have a
    20        significant effect on the environment due to unusual circumstances. " Moreover,
    21        section (e) requires that a categorical exemption shall not be used for any project
    22        located on a site where hazardous substances may have been used. Accordingly,
    23        City's project approval application requires disclosure, under penalty of perjury,
    24        as to whether a site was "developed with use that could release hazardous
    25
    26
          1
    27     For perspective, the statute gives as an example: "Minor temporary use of land having
    28    negligible or no permanent effects on the environment, including carnivals, sales o
          Christmas trees, etc." Id at Section (e). The proposed Project at issue clearly fails this
          definition.
                                                                 - 6-
                            Petition for Writ of Mandamus and Complalnt for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 9 of 30 Page ID
                                  #:6136




      1      materials on soil and/or groundwater (e.g. dry cleaning ... ". [see EXIDBIT A,
     2       Bates No. 001086 through 001094, Planning Application]
     3
     4              An EJR ls Required Whenever There Is a Reasonable Possibility
     5                      o(Simlificant Negative Effects on the Environment
     6    27.Per Cal Pub Resources Code§ 21100, "All lead agencies shall prepare, or cause
     7       to be prepared by contract, and certify the completion ot: an environmental
     8       impact report on any project which they propose to cany out or approve that may
     9       have a significant effect on the environment. Whenever feasible, a standard
    10       format shall be used for environmental impact reports."
    11    28. "An EIR is required whenever "'substantial evidence in the record supports a
    12       'fair argument' significant impacts or effects may occur . .. . "' Keep Our
    13      Mountains Quiet v. Cty. ofSanta Clara, 236 Cal. App. 4th 714, 730, (2015). "In
    14       the CEQA context, substantial evidence 'means enough relevant information and
    15       reasonable inferences from this information that a fair argument can be made to
    16       support a conclusion, even though other conclusions might also be reached.'
    17       (Guidelines, § 15384, subd. (a).) Substantial evidence includes 'facts, reasonable
    18       assumptions predicated upon facts, and expert opinion supported by facts' (id.,
    19       subd. (b)), but not '[a]rgument, speculation, unsubstantiated opinion or narrative,
    20       evidence which is clearly erroneous or inaccurate, or evidence of social or
    21       economic impacts which do not contribute to or are not caused by physical
    22      impacts on the environment' (id., subd. (a))." Id. Moreover, "Relevant personal
    23      observations of area residents on nontechnical subjects may qualify as substantial
    24      evidence . . . ." Id.
    25
    26             The City Failed to Properly Consider That Petitioners Constitute
    21                 an 'Unusual Circumstance' Upon Whose Environment the
    28                              Proiect Will Have a Significant Impact

                                                                - 7-
                           Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 10 of 30 Page ID
                                   #:6137




      1   29.Petitioners are all children with sensitivities, disabilities, and the teachers who
      2      work with them at an elementary school on the fence-line of the Project.
      3      Whatever the City's predefined thresholds of significance are - they do not take
      4      Petitioners into account. Moreover, Petitioners' environment is not a dwelling
      5      environment. It is a teaching and learning environment wherein certain
      6      conditions must be in a delicate balance to be healthy and effective. The proposed
      7      Project wipes out the balance and substantially and negatively impacts the
      8      environment. [see EXHIBIT A, Bates No. 001007 through 001085, Teachers and
      9      Parents Declarations]
     10   30.Petitioner S.G. is a student with a disability at Palms Elementary School. As an
     11      accommodation for her disability-related learning needs, she wears a sound
     12      amplifying listening device and participates in the school's Deaf and Hard o
     13      Hearing ("DHH") program as part of her Individualized Education Program
     14      ("IEP"). In her classroom, as in all of the DHH classrooms, sound is controlled
     15      via use of carpets on the classroom floor, fabric on the walls, and a drop ceiling
     16      to minimize sound reverberation.
     17   31. Sound control is necessary for the DHH classrooms because acoustic
     18      interruptions are amplified and make it impossible for students who are new to
     19      sounds to discern which sounds are voices and sources of information which
     20      need to be interpreted, as opposed to sounds which should be filtered out as
     21      noise. Background noise causes early attention fatigue. Amplification of sharp
     22      unexpected sounds is painful because there is no chance to adjust volume, and
     23      ongoing repetitive sounds are annoying and cause headaches.
     24   32.Petitioner A.D.G. is a student with a disability at Palms Elementary School. He
     25      wears a sound amplifying listening device but does not participate in the DHH
     26      program. For Petitioner A.D.G., background noise is distracting and causes an
     27     inability to focus. Amplification of sharp unexpected sounds can be painful and
     28      ongoing repetitive sounds can be annoying and cause headaches.

                                                               - 8-
                          Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 11 of 30 Page ID
                                   #:6138




      1   33.Petitioner N.B. is a student with a disability at Palms Elementary School. As an
      2      accommodation for his disability-related learning needs, his IEP includes
      3      services related to Autism Spectrum Disorder. As a result of his disability he is
      4      easily and severely distracted by loud noises. Additionally, N.B. has been
      5      diagnosed with mastocytosis. Environmental changes caused by dust, fumes and
      6      chemicals have the high probability of triggering an anaphylactic allergic reaction
      7      which could result in N.B's death.
      8   34.Petitioner R.L. is a student with a disability at Palms Elementary School. He has
      9      an IEP and accommodations for his disability-related learning needs associated
     1O      with speech and language impairment. Loud noises distract his attention and
     11      interfere with his ability to receive, interpret and replicate word formation, as
     12      well as linguistic distinctions in intonation, inflection and cadence - which are
     13      necessary to mastering effective communication, and effectively accessing and
     14      participating in his curriculum.
     15   35.Petitioner A.G. is a student at Palms Elementary School. Like many elementary
     16      school students, he is vibrant, curious, and intellectually agile. He also has
     17      reactions to noise, dust and fumes which are manageable when not in quantities
     18      above normal. However, when noise, dust and fumes are in increased quantities,
     19      A.G. is distracted and cannot focus on his educational activities.
     20   36.Petitioner Lord is a teacher at Palms Elementary School. She spends no less than
     21      six hours per day, five days per week inside ot: and on the grounds surrounding,
     22      the buildings comprising Palms Elementary School.
     23   37.Petitioner Sanabria is a teacher's assistant at Palms Elementary School. She
     24      spends several hours per day, on multiple days per week inside ot: and on the
     25      grounds surrounding, the buildings comprising Palms Elementary School. She is
     26      a cancer survivor, but remains under doctor's instructions to limit exposure to
     27      carcinogens, and is highly susceptible to relapse.
     28

                                                               -9-
                          Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 12 of 30 Page ID
                                   #:6139




      1   38.Palms Elementary is a pre-K through 5 primary school located in a fast-
      2      developing section of West L.A., with a population of approximately 350 young
      3      children. The vast majority of its student body is composed of minority students.
      4      82.2% of the students are classified by the California Department of Education as
      5      socioeconomically disadvantaged. 36% of the students are English learners. The
      6      school is also the site of one of LAUSD's four Deaf and Hard of Hearing
      7      program dedicated sites, a unique and specialized program designed to address
      8      the needs of this population of young students.
      9   39.Palms Elementary School is immediately adjacent the proposed construction
     1O      project. Moreover, the kindergarten playground is on the fence-line of the
     11      Project. The Project will involve multiple years of demolition, excavation and
     12      construction. Upon information and belief: the developer has indicated that the
     13      demolition, excavation and construction of the Project will take place between
     14      December of2017 and October of 2019.
     15   40.The City has not conducted or required an Environmental Impact Report, Health
     16      Risk Analysis, or any other protective measures for the 35o+ children, or their
     I7      teachers, who will be at Palms Elementary during the Project.
     18   41. During each school day at Palms Elementary School, the children eat lunch in the
     19      outdoor areas with teachers and teaching assistants. The children also run, play,
     20      breathe heavily and roll around on the ground in their outdoor play areas.
     21   42.Per the City and developer's own documentation, the project will send,
     22      construction noise,         toxic dust, vapors, PM2.5 and PMl0 particles, volatile
     23      organic compounds, reactive organic gases, NOx gas, and other poisonous
     24      contaminants into the air covering the children's playground and the school - for
     25      at least two years.
     26   43.The exhibits from Petitioners' appeal to City Council appeal contain declarations
     27      from teachers and parents explaining factual observations detailing the
     28      Petitioners' sensitivities, the features of their environment, and the impact the

                                                               - 10-
                           Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Rellef
        Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 13 of 30 Page ID
                                           #:6140
.   '



              1      Project would have on it. [see EXIDBIT A, Bates No. 001007 through 001085,
              2      Teachers and Parents Declarations]
              3   44. Upon information and belie( Petitioners allege that had City properly considered
              4      their unusual circumstances, no exemption and/or approval would have been
              5      granted without conducting an EIR - which would have disclosed the adverse
              6      impacts on Petitioners and the environment around them.
              7   45.The impact upon Petitioners cannot be taken lightly. In California, education is a
              8      fundamental right. "Among other things . . . for California purposes, education
              9      remains a fundamental interest 'which [lies] at the core of our free and
             10      representative form of government [fu.] . . .. ' (citation omitted)." Butt v. State o
             11      Cal., 4 Cal. 4th 668, 683 (1992). Moreover, "In these days, it is doubtful that any
             12      child may reasonably be expected to succeed in life if he is denied the
             13      opportunity of an education. Such an opportunity, where the state has undertaken
             14      to provide it, is a right which must be made available to all on equal terms."
             15      Brown v. Bd ofEduc., 347 U.S. 483,493 (1954).
             16   46.In this case, the Project at 3568 Motor Avenue, will severely infringe upon each
             17      of the children's educational rights and fundamental interests by compromising,
             18      and in some cases eliminating, the safety and effectiveness of their learning
             19      environments. The declarations of the teachers and parents, submitted with their
             20      City Council appeal, explain that their children are, inter a/ia, easily distracted by
             21      sharp, as well as ambient noises. Their children are also subject to allergies and
             22      physical ailments related to airborne irritants. Additionally, many of the teachers'
             23      declarations detail the additional harm their Deaf and Hard of Hearing ("DHH")
             24      students would suffer.
             25   47.The DHH teachers relate that elementary school years are the point in the
             26      students' lives wherein they are gaining the bedrock understandings of how to
             27      socialize with and understand each other, as well as children without hearing
             28

                                                                      - 11-
                                  Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Rellef
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 14 of 30 Page ID
                                   #:6141




      1      challenges, and that preventing that process from happening would have far-
      2      reaching consequences for the rest of their lives.
      3   48.As set forth in supporting declarations, construction noise would make it
      4      difficult, and in many cases impossible, for students to distinguish between
      5      voices and other sources of infonnation - as opposed to noise and other sounds
      6      which should be disregarded. So-called "new listeners" - students who have just
      7      activated cochlear implants - would experience pain and listening fatigue, but not
      8      even know how to express what is happening to them - or why.
      9   49. Substantial evidence exists to support a fair argument that significant
     10      environmental impacts might result from unusual circumstances surrounding the
     11      Project.
     12
     13      The City Failed to Properly Consider That the Project Presents an Increased
     14     Risk o(Cancer Well Above the Acceptable SCAOMD Limits to the Children and
     15                             Teachers at Palms Elementary School
     16   SO.Per 14 CCR §15300.2(c), another demonstration of the significant impact upon
     17      the environment had by the unusual circumstance of the unstudied Project being
     18      in such close proximity to hundreds of small children is its increased cancer risks.
     19   51. Petitioners submitted the Bertoni letter to Dr. Paul Rosenfeld, an environmental
     20      scientist and chemist for review. Dr. Rosenfeld's December 5, 2017, review and
     21      comments concluded that a proper health analysis was necessary because the
     22      Project could result in significant cancer risks to nearby adults and children far
     23      exceeding acceptable thresholds. Dr. Rosenfeld's review and comments were
     24      submitted as part of the record with Petitioners' City Council appeal. [see
     25      EXHIBIT A, Bates No. 001001 through 001006, Rosenfeld Comments]
     26   52.Dr. Paul Rosenfeld is a Co-Founder and Principal Environmental Chemist at Soil
     27     / Water / Air Protection Enterprise ("SWAPE"). He has over twenty years'
     28      experience conducting remedial investigations, risk assessments, and developing

                                                              - 12-
                          Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 15 of 30 Page ID
                                   #:6142




      1       cleanup programs for sites containing petroleum hydrocarbons, chlorinated
      2       solvents, pesticides, radioactive waste, PCBs, PAHs, dioxins/furans, volatile and
      3       semi-volatile organics, perchlorate, heavy metals, asbestos, PFOA, unusual
      4       polymers, fuel oxygenates (MTBE), and odors. Dr. Rosenfeld conducts
      5       contaminant fate and transport modeling in all environmental media and is a
      6       specialist regarding the analysis and modeling of airborne contaminants. [see
      7       http://www.swape.com/staff/paul-rosenfeld-ph-d/].
      8   53.In his comments, Dr. Rosenfeld noted that there are hundreds of sensitive
      9       receptors are in the immediate vicinity of the site of the Project. "Sensitive
     10       receptors" include, but are not limited to, children and the elderly. They are most
     11       likely found at schools and nursing homes. 2
     12   54.Upon review, Dr. Rosenfeld concluded that "the Determination report and
     13       associated documents demonstrates that the Project's potential health risk impact
     14       posed to nearby sensitive receptors has not been adequately evaluated." Dr.
     15       Rosenfeld further concluded that "there is substantial evidence indicating that the
     16       proposed Project could result in a potentially significant impact to the
     17       surrounding environment, something that the Determination and associated
     18       documents failed to evaluate or even address." [see EXHIBIT A, Bates No.
     19       001001 through 001006, Rosenfeld Comments]
     20   55.As part of Dr. Rosenfeld's review, he compared his analysis of a project similarly
     21       located near sensitive receptors, children. The project was called, "the View."
     22       The screening level Health Risk Analysis demonstrated that the excess cancer
     23
     24   2 The California Air Pollution Control Officer's Association (CAPCOA) categorizes
     25   receptors as sensitive receptors or work receptors. According to CAPCOA, "Sensitive
     26   receptors refer to those segments of the population most susceptible to poor air quality (i.e.,
          children, the elderly, and those with pre-existing serious health problems affected by air
     27   quality). Land uses where sensitive individuals are most likely to spend time include
          schools and schoolyards, parks and playgrounds, daycare centers, nursing homes, hospitals,
     28
          and residential communities (these sensitive land uses may also be referred to as sensitive
          receptors). Worker receptors refer to employees and locations where people work."
                                                      - 13-
                             Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 16 of 30 Page ID
                                   #:6143




      1         risk posed to adults, children, and infants near the View would be, out of one
      2         million, approximately 43, 290 and 25, respectively. Furthermore, the analysis
      3         demonstrated that the excess cancer risk over the course of a residential lifetime
      4         (30 years) was approximately 580 in one million. The Southern California Air
      5         Quality Management District's maximum allowable threshold is 10 in one
      6         million. Independent of Dr. Rosenfeld' s analysis, a simple extrapolation for the
      7         proposed Project (3568 Motor) based upon number of units, the excess cancer
      8         risk over the course of a residential lifetime for receptors at Palms Elementary
      9         School would be 277 in one million - 27 times the SCAQMD threshold. 3
     10   56. Based upon the unusual circumstance of such a large number of sensitive
     11         receptors (300+ children) in the immediate vicinity of the Project site, and the
     12         multi-year timeframe within which the Project would emit toxic pollutants into
     13         the air the children breathe, and the ground upon which they run and play, a fair
     14         argument can be made that the Project would create the reasonable possibility o
     15         significant negative effects on the environment, per CEQA Guidelines
     16         §15300.2(c). Thus, an EIR was required
     17
     18                The City Failed To Properly Consider That the Proiect Site Was
     19                     Occupied by a Dry Cleaner from 1958 to at Least 1985
     20   57.CEQA requires full disclosure of a project's significant environmental effects so
     21         that decision-makers and the public are informed of these consequences before
     22         the project is approved, to ensure that government officials are held accountable
     23
     24
          3   Extrapolated cancer risk depends upon all other factors being equal and is determined as
     25
          follows:
     26
          Step 1 ---> "View" Cancer Risk (divided by) "View"# of Units = Cancer Risk Ratio
     27
     28
          Step 2 ---> Cancer Risk Ratio (multiplied by) "Motor Ave"# of Units                                     =   "Motor Ave"
          Cancer Risk
                                                                  - 14-
                              Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 17 of 30 Page ID
                                   #:6144




      1      for these consequences. Laurel Heights Improvement Ass 'n of San Francisco v.
      2      Regents ofthe University ofCalifornia, 47 Cal.3d 376, 392 (1988).
      3   58.CEQA rule 14 CCR §15300.2(e) requires that a categorical exemption shall not
      4      be used for any project located on a site where hazardous substances may have
      S      been used. Accordingly, Citfs project approval application requires disclosure,
      6      under penalty ofperjwy, as to whether a site was "developed with use that could
      1      release hazardous materials on soil and/or groundwater (e.g. dry cleaning ... ".
      8      [see EXHIBIT A, Bates No. 001086 through 001094, Planning Application]
      9   59.Upon information and belief: Petitioners allege that the City failed to become
     10      informed of: and properly consider, that 3568 Motor Avenue was occupied by a
     11      dry cleaners for approximately 27 years. Moreover, Petitioners content that i
     12      City had properly considered this fact, no exemption and/or approval would have
     13     been granted without conducting an EIR - which would have disclosed the
     14      adverse impacts on Petitioners and the environment around them.
     15
     16             The City Failed to Properly Consider That the Proiect Violates
     11                              The City's CEQA Shade Thresholds
     18   60. The 'screening criteria' for shade/shadow impacts from the City's CEQA
     19     Thresholds Guide
     20     (http://planning.lacity.org/Documents/MaiorProiects/CEOAThresholdsGuide.pdf
     21     pp. A.3-1 to A.3-10) are as follows:
     22
     23     - QUESTION: Would the project include light-blocking structures in excess o
     24        60 feet in height above the ground elevation that would be located within a
     25        distance of three times the height of the proposed structure to a shadow-
     26        sensitive use on the north, northwest or northeast?
     27
     28

                                                             - 15-
                         Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 18 of 30 Page ID
                                   #:6145




      1     -   ANSWER: Clearly yes. The proposed building is over 70 ft and the Palms
      2         Elementary School play yard (a shadow-sensitive use) is well within 210 ft to
      3         the north/northeast (i.e., it's adjacent).
      4
      5     - THEREFORE: Further study is indicated (as opposed to a categorical
      6         exemption).
      7   61.A project impact would normally be considered significant if shadow-sensitive
      8      uses would be shaded by project-related structures for more than three hours
      9      between the hours of 9:00 a.m. and 3:00 p.m. Pacific Standard Time (between
     10      late October and early April), or for more than four hours between the hours o
     11      9:00 a.m. and 5:00 p.m. Pacific Daylight Time (between early April and late
     12      October). [see 2006 L.A. CEQA Thresholds Guide, pp. A.3-1 to A.3-10].
     13   62.Here the developer's own shade studies demonstrate unacceptable shading during
     14      the proscribed time periods. [see EXHIBIT A, Bates Nos. 001109 through
     15      001113, Shade Studies]. Accordingly, this should have precluded the City from
     16      exempting this Project from CEQA. Exemptions cannot be claimed if there is a
     17      reasonable possibility that the project will result in a significant adverse impact.
     18      There is such a reasonable possibility here. The City's failure to consider and
     19      properly evaluate the impact of shade is an appropriate basis for revoking the
     20      Project's approval and all exemptions - and, requiring an EIR.
     21
     22                          The City Failed to Properlv Consider That
     23          The Proiect Violates the City's CEQA Construction Noise Thresholds
     24   63.The 'screening criteria' for noise impacts from the City's CEQA Thresholds
     25      Guide (pp. 1.1-1 to 1.1-9) is as follows:
     26
     27     - QUESTION: Would construction activities occur within 500 feet of a noise sensitive
              use?
     28

                                                               - 16-
                           Petition for Wit of Mandamus and Complaint for Declaratoiy and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 19 of 30 Page ID
                                   #:6146




      1     -   ANSWER: Clearly yes. Palms Elementary School and its play yard (both noise-
                sensitive uses) are well within 500 ft of the Project (i.e., it's adjacent).
      2
      3
            - THEREFORE: Further study is indicated (as opposed to a categorical exemption).
      4
      5   64. "Noise sensitive uses include residences, transient lodgings, schools, libraries,
      6      churches, hospitals, nursing homes, auditoriums, concert halls, amphitheaters,
      7      playgrounds, and parks. Determine whether construction activities would occur
      8      within 500 feet of a noise sensitive use or during the hours specified in the
      9      Screening Criteria" Id. at (p. 1.1-3).
     10   65.In order to determine the impacts of the Project, it is necessary to "[r]eview the
     11      description of the proposed project, including the duration of construction
     12      activities. Identify the type, amount, and scheduling of construction equipment to
     13      be used during each construction phase, and the distance from construction
     14      activities to noise sensitive uses. Calculate the noise emissions from individual
     15      equipment by using the noise levels shown in Exhibits 1.1-1 and 1.1-2, or other
     16      applicable references, the distance to the noise sensitive uses, and noise
     17      attenuation standards." Id. at (p. 1.1-4).
     18   66.In the instant case, the City was required to make a determination of the impacts
     19      of the Project as specified by its own CEQA guidelines, but did not. In fact, it
     20      could not - as there was no information provided by the developer as to the
     21      "type, amount, and scheduling of construction equipment to be used during each
     22      construction phase." The City failed to require the Developer to provide the
     23      necessary information. Thus, no calculations as to noise levels of individual
     24      equipment were ever made, or considered.
     25   67.Because it is incumbent upon the developer to demonstrate CEQA compliance,
     26      this should have precluded the City from exempting this Project from CEQA.
     27      The City's failure to demand necessary infonnation, precluded the demonstration
     28      that there is not a reasonable possibility that the project will result in a significant

                                                               - 17-
                           Petition for Writ of Mandanws and Complalnt for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 20 of 30 Page ID
                                   #:6147




      1      adverse impact upon the environment. Therefore, an EIR is required to evaluate
      2      the environmental impacts.
      3   68.To date, the City has required no analysis from developer, including no
      4      environmental impact report or health risk analysis. There are no mandatory
      5      protections for the children and their teachers at Pabns Elementary School.
      6
      1          Petitioners Were Given No Notice ofthe Proiect and Are Specifically
      8                    Excluded From the Class o[Persons Allowed to Appeal
      9                            the Director's Determination by its Terms
     10   69. The Bertoni letter explicitly limited the group of persons who could appeal to
     11      only owners or tenants of adjacent or abutting property and indicated that no
     12      hearings would be held. [see EXHIBIT A, Bates No. 001113 (top of page),
     13      Determination Letter] Petitioners are not owners or tenants of property abutting
     14      or adjacent the Project. They were not mailed notice of the Project. Thus, per Cal
     15      Pub Resources Code §21177, Petitioners are not subject to an exhaustion o
     16      administrative remedies requirement. Moreover, the appropriate standard o
     17      review is set forth by Cal Pub Resources Code §21168.5 - prejudicial abuse o
     18      discretion.
     19   70.Petitioners and parents became aware of the Bertoni letter only after they became
     20      aware of the Project, on or near the Thanksgiving holiday of 2017 - purely by
     21      way of rwnor and happenstance. The Bertoni letter also indicated that the
     22      determinations as to the Project became final on September 18, 2017. This
     23      Petition is timely filed within 90 days thereafter.
     24   71.Additionally, when parents of petitioning minors attempted to be heard, they
     25      were shut out. On and before November 30, 2017, L.A. City Councilman Paul
     26      Koretz's ("Koretz") office held a number of so-called community meetings to
     27      discuss the project. Koretz's office invited the developer and purported
     28      neighborhood stakeholders, but refused to allow the meetings to be attended by

                                                                - 18-
                            Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 21 of 30 Page ID
                                   #:6148




      1      any, or even one, Palms parent. During a phone call with one of the parents,
      2      Koretz's office took the express position that any persons who were not in favor
      3      of the project were not allowed to attend the meetings.
      4   72. Since becoming aware of the Bertoni letter, Palms parents and teachers have
      5      made daily calls and sent daily emails to Bertoni' s office, LA City Councilman
      6      Paul Koretz's office, and various other City offices to ask to have their objections
      7      heard as to the project. Petitioners have been denied opportunities to have their
      8      objections heard.
      9   73.Councilman Koretz's office also expressly banned Petitioner Lord from attending
     1O      and being heard at the meetings. Petitioner Lord was banned from the meetings
     11      because in an earlier community meeting she made statements in opposition to
     12      the Project.
     13   74.Nevertheless, on December 12, 2017, Petitioners served upon the City Council
     14      and developer an unsolicited CEQA appeal, and exhibits [see EXHIBIT A, Proo
     15      of Filing, Bates No. 001001 through 001137, City Council Appeal] pursuant to
     16      Cal. PRC §21151. Later, on December 14, 2017, the same appeal was filed with
     I7      the City Council through the City's Department of Planning (Receipt No.
     18      0302113714), at the instruction of City Senior Planner, Debbie Lawrence.
     19      Petitioners are informed and believe that the appeal is currently under
     20      consideration by the City Council. (see Browning-Fe"is Indus. v City Council,
     21      181 Cal.App.3d 852 (1986) ("the petitioner's comments on the EIR were given to
     22      the city council but not to the planning commission. The court held that
     23      administrative remedies had been exhausted because under the city's ordinance
     24      the final decision on the EIR rested with the city council; the planning
     25      commission's determination was advisory only.")
     26
     27                     V.       REQUEST FOR STAY AND INJUNCTION
     28   75.Petitioners hereby request that the Court stay and/or enjoin Respondents and real

                                                                 - 19-
                             Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 22 of 30 Page ID
                                   #:6149




      1      parties in interest as set forth below in the Prayer.
      2   76.Petitioners have no adequate remedy at law to address the matter set forth in this
      3      petition.
      4   77. Petitioners as well as members of the general public will suffer irreparable harm
      5      if the relief requested herein is not granted and the Project is commenced based
      6      upon approvals and exemptions in the Bertoni letter.
      7   78.Pursuant to Code of Civil Procedure section 1085 and section 1094.5, the Court
      8      may stay or enjoin the operation of any administrative decision or order involved
      9      in this proceeding.
     IO   79.A stay or injunction of Respondents' and real parties' in interest actions relating
     11      to the Project would not be against the public interest because Respondents are
     12      required by CEQA to conduct an adequate environmental review of the Project
     13      before taking any actions to approve it, because construction and operation of the
     14      Project could have significant environmental impacts and because neither
     15      Respondents nor real parties in interest will be harmed by the Court's issuance o
     16      a stay or an injunction.
     17   SO.Because City has issued real parties in interest exemptions and approval for the
     18      construction of the Project, there is a real, concrete threat that real parties will
     19      proceed with such construction despite the absence of an EIR, Health Risk
     20      Assessment or appropriate mitigation to protect Petitioners.
     21   81.Moreover, because on December 14, 2017, the City (a few days prior to the filing
     22      of this petition) instructed Petitioners to file their City Council appeal and are
     23      considering it and may order and EIR, a stay or injunction is appropriate to allow
     24      the Council to consider and decide on Petitioners' appeal. Indeed, per the
     25      California Supreme Court,
     26            "CEQA requires that an agency determine whether a project may
     27            have a significant environmental impact, and thus whether an EIR
     28            is required, before it approves that project. . . . A fundamental

                                                                -20-
                           Petition for \/\kit of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 23 of 30 Page ID
                                   #:6150




      1             purpose of an EIR is to provide decision makers with information
      2             they can use in deciding whether to approve a proposed project,
      3             not to inform them of the environmental effects of projects that
      4             they have already approved. If post-approval environmental
      5             review were allowed, EIR's would likely become nothing more
      6             than post hoc rationalizations to support action already taken. We
      7             have expressly condemned this use of EIR's." Laurel Heights
      8            Improvement Ass'n v. Regents of Univ. of Cal., 47 Cal. 3d 376,
      9             394 ( 1988).
     IO   82.Petitioners' City Council Appeal and proof of filing are filed herewith as
     11      [EXI-IlBIT A, Proof of Filing, Bates No. 001001 through 001137, City Council
     12      Appeal], and incorporated herein as if set forth in full.
     13   83.Petitioners have performed all conditions imposed by law precedent to filing this
     14      action, including complying with the requirement of Public Resources Code
     15      Section 21167.5 by mailing notice to the City and developer as real party in
     16      interest that this action would be filed. A copy of the notices are attached as
     17      [EXHIBIT B, Notice of Suit to City and Developer].
     18   84.Petitioners will also serve a copy of this Petition on the California Attorney
     19      General as required by law.
     20   85. Petitioners have no plain, speedy or adequate remedy available to them in the
     21      ordinary course of law to redress the claims alleged in this petition unless this
     22      Court grants the requested writs of mandate and injunctive relief
     23   86.Petitioners are informed and believe that all children at Palms Elementary School
     24      will have their learning environments disrupted and made ineffective by the noise
     25      and toxins emitted by the Project.
     26   87.Petitioners are informed and believe that all children and teachers at Palms
     27      Elementary School will suffer increased risks of cancer from toxins emitted by
     28      the Project.

                                                                - 21-
                            Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 24 of 30 Page ID
                                   #:6151




      1   88.Petitioners elect to have Respondent City of Los Angeles prepare the
      2        administrative record. A copy of Petitioners' request for Respondents to prepare
      3        the administrative record is attached as [EXHIBIT C, Request for Admin.
      4        Record].
      5
      6                                                 VI.       PRAYER
      7   WHEREFORE, Petitioners, pray for judgment in their favor as follows:
      8   1.      For a Peremptory Writ of Mandamus directing the City and City Council to
      9           vacate and set aside the actions exempting the Project from CEQA and
     10           approving the Project for demolition, excavation and construction;
     11   2.      For a Peremptory Writ of Mandamus directing the City and City Council to
     12           require a full Environmental Impact Report and Health Risk Analysis as to the
     13           Project, with notice to Petitioners and a reasonable opportunity to be heard and
     14           object thereto, prior to the issuance of any further approvals or permits for the
     15           Project;
     16   3.      That the Court enjoin the City, City Council and its agents from granting any
     17           authority, approvals, exemptions or permits as to the Project in the absence o
     18           a full Environmental Impact Report and Health Risk Analysis;
     19   4.      For attorneys' fees, including pursuant to Code of Civil Procedure Section
     20           1021.S;
     21   5.      For costs of suit; and
     22   6.      For such other relief as is just and proper.
     23
     24        Respectfully submitted,
     25        DATE: December 17, 2017
     26
     27
     28

                                                                  -22-
                             Petition for '\Mlt of Mandamus and Complaint for Declaratory and Injunctive Relief
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 25 of 30 Page ID
                                   #:6152




      1
      2
      3                                      VERIFICATION
      4
      5          I, BRITTANY DORN, have petitioned for appointment as a guardian ad /item
      6   for plaintiffipetitioner S.G. in this proceeding.      I have read the foregoing
      7   PETITION/APPEAL with which this verification is filed and know the contents
      8   thereof. The same is true ofmy own knowledge, except as to those matters that are
      9   therein alleged on information and belief: and as to those matters, I believe them to
     10   be true.
     11          I declare under penalty of perjury under the laws of the State of California
     12   that the foregoing is true and correct.
     13          Executed this December 17, 2017, at Los Angeles, California.
     14
     15
     16
                                                      ~
                                                    BRITTANY DORN
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                    Page I

                                                VERIFICATION
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 26 of 30 Page ID
                                   #:6153




       I
       2
       J                                    VERIFICATION
       4

       $           I. CHRISTAL LORD. am a plaimifl1pecilionor in lhis piocccding. ·I llavc read
      6    Ille foregoing PETITION/APPEAL wilh.\Vbich this verification ii filed and know
       7                                             of
           the contents thereof. The same is ll'UC. iny own.·knowlqc. except as to those
       8   mattm dul1 are lhcrein alleged on in.fonnalion and beliof, and as lo those ma11m. l
       9   belicvt 1hem IO be true.
      10           I declare under ~lty of perjury Wldet:me.lawsofthcStateofCalifornia.
      11   lhatthe foregoing is nut and COff«J.
      12
      13
      14
                                                    .. .    -   ..
      IS                                          CHRISTAL LORD
      16
      17
      JI
      \9
      20
      21
      22



     2S
      26
     21
     28


                                                    .....
                                          . • .• ·. ViiiFICA'ii<ii .
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 27 of 30 Page ID
                                   #:6154




       t
       2
       3                                     VERIFICATION
       4

       s          I, ARACELI BOYCE, have petitioned for appointment as a gumdian ad li"tem
       6    for plaintiff/petitioner N.B. in this proceeding.     I have read the foregoing
       7    tE'ITflON/APPEAL with which 1his verification is filed and know the contents
       8    thereof. The same is true of.my own .knowledge, except as to thost- rnattem that are
       9    therein alleged on infonnatiQD and belie~ and as to ~ ~ I belieye them to
      10    be true.
      11        I declare under penalty of perjwy under 1he laws <>f the S1ate of California
      12 that the foregoing is true and correct
      13          Executed this December 17, 2017, at Los Angeles, Qdifomia.
      14
      IS
      16                                           ARACELI BOYCE           .
      17
      18
      19
      2-0
      21
      22
      23
      24
      2S
      26
      27
      28




                                                VERIPICA110N
          Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 28 of 30 Page ID
                                             #:6155
'   '\,




             1
             2
             3                                          VERIFICATION
             4
             5         I, DYANNA SANABRIA, .am.a plaintiff/petitioner .in this _proceeding. I have
             6   read the foregoing PETITION/APPEAL            '1Vith which this .verification is filed_aild
             7   know the contents thereo[ The same is ~ of my own knowledge, ~~ept as to '.
             8   those matters that are therein alleged on: infQl'0\3.Jion and belief, and as to th~s~ ·•
             9   matters, I believe them to be. ttue.
            10         I declare under penalty of perjucy .UJJ,der the laws of, the State of California ·
            11   that the foregoing is true and correct.
            12         Executed this December 17, 2017, ~ L<)s Angeles, California. .
            13
            14
            15                                             DYANNA-SANABRIA
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28


                                                             Papi

                                                         VERIFJCATION
       Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 29 of 30 Page ID
..,.                                      #:6156




              I
              2
              3                                       VERIFICATION
              4

              s          I, DEREK SPENCER, have petitioned for 11ppointment as a guardian ad /item
              6    for plaintiffs/petitioners A.D.G. and R.L. in this procee.ding.     I have read the
              7    foregoing PETITION/APPEAL with which this verification is filed and know the
              8    contents thereof. The same is true of my own knowledge, except as to those matters
              9    that are therein alleged on information and belief, and as to those matters, I believe
             lO    them to be true.
             11          1 declare under penalty of perjury under 1he laws of the State of California
             12    that the foregoing is true and correct.
             l3          Executed this December 17,_ 2
             14
             lS
             16                                              DEREK SPENCER
             17
             18
             1.9
             20
             21
             22
             23
             24
             25
             26
             27
             28



                                                         VERIFICATION
Case 2:17-cv-09003-JAK-PJW Document 208-12 Filed 06/24/20 Page 30 of 30 Page ID
                                   #:6157




       2
       3                                      VERIFICATION
       4

       s         I, KARLA GARCIA, have petitioned for appointment as a guardian ad /item
       6   for plaintiff/petitioner A.G. in this proceeding.    I have read the foregoing
       7   PETITION/APPEAL with which this verification is filed and know the contents
       8   thereof. The same is true of my own knowledge, except as to those matters that are
       9 therein alleged on information and belief, and as to those matters, I believe them to
      JO be true.
      II         I declare under penalty of perjmy under the laws of the State of California
      12   that the foregoing is true and correct.
      13         Executed this December 17, 2017, at Los Angeles, California.
      14
                                                                                  ,,,,..
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28




                                                 VERJFICA110N
